Cooley, C. J.
The Attorney General very properly declines to support the conviction in this case.
The prosecution was for adultery, and could only have been instituted on the complaint of respondent’s wife. How. Stat. § 9279. The wife made complaint, but afterwards filed a paper in court stating that she was overpersuaded to make it; that she would not have made it had she not been urged to do so; that she made it against her own feelings and-wishes; “ that she has three little boys of whom the oldest is only seven years of age, and that for the sake of her children and her own peace and happiness she most respectfully asks that Madison Dalrymple may be discharged and that said cause may be discontinued.” Notwithstanding this request the prosecuting attorney pressed the.case to a conviction.
Perhaps the letter of the statute was not disregarded in this action, but its spirit was. The conviction must be set aside, and the respondent discharged.
The other Justices concurred.